Citation Nr: 1627590	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-31 741	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from April 1973 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

A videoconference hearing was held in April 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony has been associated the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDING OF FACT

Preexisting pes planus did not increase in severity in service beyond the natural progression of this disorder.


CONCLUSION OF LAW

The criteria for service connection for pes planus are not met.  38 U.S.C.A. § 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA's has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  Prior to initial adjudication, a January 2012 letter satisfied the duty to notify provisions with regard to service connection.  

Additionally, part of VA's duty to assist includes the procurement of, or the provision of assistance to the claimant in the procurement of service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  At his April 2016 hearing the Veteran affirmatively indicated that he has never sought treatment for his pes planus condition.  Accordingly, aside from the Veteran's service treatment records which have been procured, there are no relevant VA treatment records to be collected in this case.  Accordingly, VA has satisfied its duty to assist in that regard.

Aside from assistance in procuring relevant treatment records, pursuant to McLendon v. Nicholson, when required to adequately adjudicate a claim VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Here, the Veteran was provided with an examination of his pes planus condition in February 2012.  A review of that examination report reveals that it involved an in-person examination of the Veteran, included a thorough review of the claims file, and that a detailed history was taken from the Veteran.  Moreover, the etiology opinion provided by the examiner included specific references to documents in the Veteran's claims file, accurate and relevant medical history, was well articulated, and was based on sound medical probability.  As such, the Board finds that February 2012 VA examination was adequate for adjudicatory purposes.

Finally, as noted above, the Veteran testified at a hearing before the undersigned in April 2016.  Here, the April 2016 hearing focused on the elements necessary to substantiate the Veteran's claim, and his testimony and the statements of his representative demonstrates that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist pursuant to Bryant, as well as all other duties to notify and assist described above.

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Part III, below will discuss rules of law specific to service connection claims, and will apply the above described evidentiary standards to the Veteran's claim.
III. 
Elements of Service Connection

To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  But see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (explaining that in certain circumstances evidence of a disability prior to the filing of the claim may be considered if it is sufficiently proximate so as to constitute a "current" disability).

Additionally, VA must presume that the veteran was in sound condition except as to those defects, infirmities, or disorders noted at the time of his or her entrance into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.  The presumption of sound condition provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  See id.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  Id.  The term "noted" denotes only such conditions as are recorded in examination reports; a reported history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions on an examination report.  38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).

However, in this case, rebutting the presumption of soundness upon entry into service does not apply to the Veteran's pes planus condition because he demonstrated pes planus on his March 1973 entrance examination, as was noted by the examiner who completed that physical examination.  Thus, the Board finds that the Veteran's pes planus preexisted active duty service. 

A preexisting injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a). 
Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238 (1994); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If a presumption of aggravation under section 1153 arises due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  Such a rebuttal must be made on the basis of clear and unmistakable evidence.  38 C.F.R. § 3.306(b).

Here, a review of the Veteran's service treatment records reveal that he was diagnosed with pes planus on his entrance examination in March 1973.  However, on a questionnaire attached to the examination the Veteran affirmatively noted that he did not have any foot troubles or lameness.  On the entrance examination report his pes planus was noted to be mild.  Throughout the Veteran's service, there is only one treatment note in which he sought medical care for his pes planus.  In December 1974 the Veteran was issued arch supports for "flat feet" but subsequently developed pain in his feet while wearing them.  He discontinued use of the arch supports four days later.  The Veteran's service treatment records are otherwise silent for treatment for his feet.  Throughout the Veteran's service he sought treatment for several other conditions, including stomach issues, lacerations, ulcers, pulled muscles, cramps, coughs, bronchitis, a dog bite wound, a right wrist sprain, headaches, a knee injury, a sore throat, mental health, and colds.  The Veteran's December 1977 separation examination also notes the Veteran's pes planus, and notes that the condition was mild and unchanged from enlistment.  At that examination the Veteran also affirmatively indicated that he did not have any foot trouble or lameness.  

At the Veteran's April 2016 hearing he reports that the only condition or incident he could think of that contributed to his pes planus in service were his jobs in service, which included working as a police officer, a security police officer with the canine unit, and a cook.  He explained that those positions required him to be on his feet for long periods of time, with an average of eight hours a day, and that he often had to walk along the flight line and the base perimeter.  He confirmed that the pes planus was first noticed upon medical examination in service, and noted that it was identified on his separation examination.  He stated that he did not remember getting any treatment for his feet in service but that his feet did bother him in service because they were painful, particularly while he was working in the canine unit.  However, he reported no visible change in the appearance of his feet after entrance into service, and that he did not notice any redness or swelling.  He also stated he was not sure whether he had any symptoms of pes planus in childhood, but to the best of his knowledge he did not.  He reported current symptoms of "not being able to stand in one spot for more than five minutes without pain," but indicated that he had never sought any treatment for the pain and that he was not currently seeking treatment.  The Veteran reported that he had subsequently had some jobs that required prolonged standing after service, including a few jobs in factories and warehouses but that his most recent jobs involved sitting, such as employment as a forklift driver or equipment operator.  In an August 2014 statement submitted by the Veteran's representative, he submitted that the Veteran's pes planus had worsened during service.

Finally, at the VA examination conducted in February 2012, the examiner diagnosed the Veteran with mild pes planus.  The Veteran reported that he had experienced pain in his bilateral plantar arch for about the past ten years.  He indicated that he was not under current treatment for the condition, but used orthotics, which did not help.  He also reported a burning pain in his feet intermittently from diabetic neuropathy.  He reported a history of pes planus since childhood. Upon examination of the Veteran's feet, the examination noted there was not any swelling or calluses characteristic of pes planus, and that he did not have any extreme tenderness of the plantar surface of either foot.  The examiner did note that the Veteran had decreased longitudinal arch height upon weight-bearing, but that the Veteran's weight-bearing line did not fall over or medial to his great toes.  Lower extremity deformities other than pes planus were absent, and the Veteran's feet did not display inward bowing of the Achilles tendon, and did not require the use of any assistive devices.  X-rays of both feet revealed no bone, joint, or soft tissue abnormalities.

Upon review of the Veteran's claims file, the examiner noted that mild pes planus was noted on the Veteran's entrance physical examination, and that the Veteran's separation physical examination affirmatively noted that there had been no change in the severity of the Veteran's pes planus since enlistment, and that the pes planus noted was described again as mild.  The examiner also noted that apart from the one December 1974 treatment note, the Veteran did not seek treatment for his condition during service, and did not complain of foot trouble at discharge from service.  On this basis, he provided a negative etiology opinion finding that is was less likely than not that the Veteran's current bilateral pes planus was aggravated by service.

As a preliminary matter, the Board finds that the Veteran's statements, including his statements at the April 2016 Board hearing, to be both competent and credible because they communicate the symptoms of pes planus during service, his diagnosis of pes planus on his entrance and separation examinations, as well as the activities of his jobs during service that caused him foot pain.  Such facts are readily observable to any average lay person and do not required medical expertise.  Additionally, although there is a slight inconsistency with reported onset of pes planus between the Veteran's hearing testimony and the onset reported by the Veteran to the February 2012 VA examiner, the Veteran's lay statements are not, for the most part inconsistent with the Veteran's service treatment records.  However, for the reasons further below, the Board does not find them to constitute probative evidence of aggravation of the Veteran's pes planus.   Additionally, the Board finds that the February 2012 VA examination constitutes probative evidence for the same reasons the Board finds that it was adequate for adjudicatory purposes above in Part I.  In doing so, the Board also notes that the examiner's findings are consistent with the contents of the Veteran's service treatment records. 

Addressing the elements of service connection, the Board finds that the first element of service connection requiring diagnosis of a current disability has been met.  Additionally, the second element of service connection has been established through the Veteran's testimony that he experienced pain in his feet while performing his duties in service, particular prolonged standing and walking as a security office with the canine unit.  Accordingly, there is at least some evidence of record that the Veteran's pes planus may have increased in severity in service, although according to the relevant evidence of record, including the Veteran's own lay statements and his separation examination, any increase appears to be more consistent with temporary or intermittent flare-ups associated with the nature of the Veteran's assigned duties in service.

However, the Board notes that the most probative evidence of record, here the Veteran's February 2012 VA examination, provides a negative etiology opinion indicating that the Veteran's current pes planus was not aggravated by service.  Although the examiner couched his opinion in terms of it being less likely as not that the Veteran's bilateral preexisting pes planus was, in pertinent part, aggravated in service, his rationale along with the other evidence of record undebatably shows that any arguable increase in service was not permanent.  In fact, the factual predicate of the February 2012 VA examiner's opinion is accurate and wholly consistent with the Board's review of the Veteran's service treatment records.  Although the Board acknowledges the Veteran's reported symptoms of pain in his feet during service, it further notes that he only sought treatment for pes planus once during service even while he regularly sought treatment for a variety of other health concerns, including sore throats, colds, stomach issues, and other musculoskeletal issues including his wrist, knee, and back.  Although the fact of failure to seek medical treatment does not alone constitute probative evidence against the Veteran's claim, it is consistent with the notation on the Veteran's separation examination indicating that the Veteran's pes planus was still mild and unchanged from enlistment, as well as the Veteran's testimony that his feet had not changed in appearance in any way during service.  Moreover, the Board notes that the Veteran indicated to the February 2012 VA examiner that he had only been experiencing his current foot pain for ten years, and that there was were no objective physical findings of abnormalities, swelling, or tenderness of the Veteran's feet indicative of a severe condition.  Accordingly, on the cumulative basis of the foregoing facts and the results of the February 2012 VA examination report, the Board finds that there is sufficient evidence of record to rebut the presumption of aggravation, and any increase in severity that the Veteran may have experienced was clearly and unmistakably due to the natural progress of his pes planus condition rather than a permanent worsening of the condition.  38 C.F.R. § 3.306 (2015).  Accordingly, in light of the negative VA etiology opinion, the criteria for entitlement to service connection for the preexisting condition of pes planus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


ORDER

Service connection for pes planus is denied.


____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


